DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on March 3, 2018 in which claims 1-8 are presented for examination.

CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis unit configured to acquire…., configured to determine….” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an analysis unit configured to acquire…., configured to determine….”
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, there is not structure associated with the driver management unit. Therefore, claim 1 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-6 are also rejected due to their dependency.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte-Hinsken et al. (U.S. Patent No. 5,215,423).
 	In regard to claim 1, Schulte-Hinsken et al. discloses a spatial recognition device comprising:
 	an analysis unit  (computer 12 in Fig. 4) configure to acquire, from an optical device (camera 8 in Figs. 2 and 4) , which is mounted on a moving body  (Garbage truck 1 in Figs. 2 and 4) and which receives reflected light obtained by radiating light onto a reflective plate provided on a stationary structure (Garbage can 5 in Fig. 2) positioned within a detection area, reflected light information obtained based on the reflected light in accordance with a radiation direction of the light (see at least Fig. 2 reproduced below, and col. 5 lines 23-33 wherein the light projector 7 irradiates the marks 6 which are to be detected and the rays are reflected to the camera 8. , see col. 4 line 57-col. 5 line 15) , and determine a positional relationship between the moving body and the stationary structure on which the reflective plate is provided, based on a distribution of the reflected light information at coordinates within the detection area (see at least Fig. 2 and col. 2 lines 26-56 wherein the position of the garbage truck relative to the garbage bin as based on the spreading of the reflected light in the environment).


    PNG
    media_image1.png
    352
    673
    media_image1.png
    Greyscale



 	In regard to claim 2, Schulte-Hinsken et al. discloses wherein the distribution of the reflected light information is a distribution, within the detection area, in a reflective area in which an intensity of the reflected light included in the reflected light information exceeds an intensity threshold value (see at least col. 2 lines 8-16, col. 2 line 58-col. 3 line 4, and col. 3 lines 49-59); and the analysis unit determines the positional relationship based on the distribution in the reflective area (see  col. 2 lines 26-56 and Fig. 2).

 	In regard to claim 4, Schulte-Hinsken et al. discloses wherein the analysis unit further analyzes identification information of the stationary structure based on a distribution in a reflective region provided on the reflective plate acquired based on the intensities of the reflected light at the coordinates in the reflective area (see at least col. 2 lines 8-16, col. 2 lines 26-56,  col. 2 line 58-col. 3 line 4, and col. 3 lines 49-59).

 	In regard to claim 6, Schulte-Hinsken et al. discloses wherein the analysis unit further analyzes an absolute position of the moving body based on an absolute position of the stationary structure in addition to the positional relationship (see at least col. 2 lines 8-16, col. 2 lines 26-56,  col. 2 line 58-col. 3 line 4, and col. 3 lines 49-59).

As to claims 7 and 8, they are method and process claims that recite substantially the same limitations as the corresponding apparatus claim 1.   As such, claims 7 and 8 are rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte-Hinsken et al. (U.S. Patent No. 5,215,423) in view of Maeda et al. (JP 2017039188A).
In regard to claims 
 	In regard to claims 3 and 5, Schulte-Hinsken et al. meets the limitations of claim 1 but does not particularly disclose  wherein the distribution of the reflected light information is a distribution of ranges from a radiation point to reflection points, in real space, corresponding to the coordinates, based on time elapsed from radiation times of the light to reception times of the reflected light; and the analysis unit determines the positional relationship based on the distribution of the ranges. Wherein the analysis unit further analyzes identification information of the stationary structure based on a distribution of recesses and protrusions provided on the reflective plate acquired based on the distribution of the ranges.
 	Maeda et al. discloses wherein the distribution of the reflected light information is a distribution of ranges from a radiation point to reflection points, in real space, corresponding to the coordinates, based on time elapsed from radiation times of the light to reception times of the reflected light (see at least [0065]-[0068] and Fig. 4b wherein identifying each reflective plate using notches or recess/ protruding characters on the basis of a distance image acquired by the stereoscopic camera 40); and the analysis unit determines the positional relationship based on the distribution of the ranges(see at least [0065]-[0068] and Fig. 4b. Wherein the analysis unit further analyzes identification information of the stationary structure based on a distribution of recesses and protrusions provided on the reflective plate acquired based on the distribution of the ranges(see at least [0065]-[0068] and Fig. 4b).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulte-Hinsken et al. with the disclosure of Maeda et al. in order to more accurately determining the relative position on the basis of any type of markers reflected from the image captured by the camera to thereby improve the efficiency of the system.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2014/0091140 discloses a system for detecting the position as well as the identity of identification marks, respective identification marks as well as uses of the system and the identification marks. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661